Citation Nr: 0942815	
Decision Date: 11/10/09    Archive Date: 11/17/09

DOCKET NO.  08-01 745	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUE

Entitlement to accrued compensation benefits withheld in a 
Personal Funds of Patients (PFOP) account.


ATTORNEY FOR THE BOARD

Kristy L. Zadora, Associate Counsel


INTRODUCTION

The Veteran had active duty service from June 1971 to April 
1975.  The Veteran died in March 2006.  The appellant is the 
Veteran's sister.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a November 2006 administrative decision 
of the Roanoke, Virginia regional office (RO) of the 
Department of Veterans Affairs (VA) which denied the 
appellant's claim for the accrued compensation on deposit in 
a PFOP account for the deceased Veteran.


FINDINGS OF FACT

1.  The Veteran was found to be incompetent for VA purposes 
in March 2005 and remained incompetent until his death.

2.  The Veteran's compensation benefits were deposited into a 
PFOP account due to his incompetence.

3.  The appellant has been reimbursed for the expenses she 
bore of the Veteran's final illness and burial, and as his 
sister is not entitled to the remaining accrued compensation 
deposited into the Veteran's PFOP account at the time of his 
death.


CONCLUSION OF LAW

The criteria for entitlement to accrued compensation benefits 
withheld in a PFOP account have not been met as a matter of 
law.  38 U.S.C.A. § 5502 (West 2002 & Supp. 2009); 38 C.F.R. 
§ 3.1009 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Clams Assistance Act of 2000 as amended (VCAA) 
and implementing regulations impose obligations on VA to 
provide claimants with notice and assistance.  38 U.S.C.A. §§ 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2009); 38 
C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009).

VA's duties to notify and to assist are not applicable where 
the pertinent facts are not in dispute, the law is 
dispositive, and there is no additional information or 
evidence that could be obtained to substantiate the claim.  
See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2007); see also 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994); Manning v. 
Principi, 16 Vet. App. 534 (2002); Barger v. Principi, 16 
Vet. App. 132 (2002); Mason v. Principi, 16 Vet. App. 129 
(2002); Livesay v. Principi, 15 Vet. App. 165 (2001); Soyini 
v. Derwinski, 1 Vet. App. 540, 546 (1991).  As the 
appellant's claim for distribution of the Veteran's accrued 
compensation withheld in a PFOP account is being denied as a 
matter of law, the VCAA does not apply.

Merits of the Claim

The Veteran was awarded non-service connected pension 
benefits in an April 2004 administrative decision due, in 
part, to his diabetes and chronic obstructive pulmonary 
disease (COPD).  A September 2004 rating decision awarded him 
a special monthly pension by reason of being housebound.

A December 2004 VA treatment note indicated that the Veteran 
suffered a cardiac arrest the previous month after choking on 
food at a local restaurant.  A bystander was able to 
resuscitate him and he was admitted for treatment at a 
private facility.  He was transferred to a VA facility a few 
weeks later due to an agitated state.  His initial 
presentation was that of vascular dementia status post 
cardiac arrest with an anoxic brain injury.  It was indicated 
that the Veteran had been divorced twice and that he had two 
sisters, one of which was very involved in health care 
decisions and would be applying for guardianship.

Special monthly pension based upon the need for aid and 
attendance was awarded in a December 2004 rating decision.  A 
finding of incompetency due to mental incompetence was also 
proposed and implemented without objection in a March 2005 
rating decision.

A May 2005 administrative decision recognized the Family 
Service of Roanoke Valley as the Veteran's fiduciary 
following his discharge from in-patient VA treatment.

The Veteran died in March 2006 due to end stage congestive 
heart failure.  His death certificate indicated that he was 
divorced.  The appellant was subsequently reimbursed for a 
payment she had made towards the Veteran's funeral expenses.

The fiduciary returned the Veteran's PFOP account funds to VA 
in July 2006.

In a claim filed in August 2006, the appellant asserted that 
she was entitled to the funds located in the Veteran's PFOP 
account and an accounting of those funds as the Veteran's 
sole surviving relative.  She subsequently stated in multiple 
letters that she required this distribution to close her 
brother's estate.

Distribution of PFOP account funds are governed by VA 
statutes and regulations and are not subject to an individual 
state's estate law.  The governing statute and regulations 
provide that gratuitous benefits awarded under the laws 
administered by the Secretary to a mentally incompetent 
veteran and deposited into the personal funds of a patient's 
trust fund shall not be paid to the personal representative 
of such a veteran upon his death.  

These gratuitous benefits are to be paid to the following 
persons living at the time of settlement and in the order 
named: the surviving spouse, the children (without regard to 
age or marital status) in equal parts; in all other cases 
only so much may be paid as may be necessary to reimburse a 
person who bore the expenses of the last sickness or burial.  
Any remaining balance shall be deposited to the credit of the 
current appropriation.  38 U.S.C.A. § 5502(d); see also 
38 C.F.R. § 3.1009.

The appellant is not eligible to receive the Veteran's 
accrued compensation benefits contained in his PFOP account.  
She is not a spouse, child or parent, and she has been 
reimbursed for the expenses she bore for the Veteran's 
burial.  There is no statutory or regulatory provision 
permitting payment to other relatives.  

 Although it is not specifically established in the claims 
file, the appellant's statements suggest that she is the 
personal representative for the Veteran's estate.  Personal 
representatives of an incompetent veteran's estate have been 
specifically excluded from receiving PFOP account funds under 
the governing statutes and regulations.  Id.

The law is controlling and not the facts.  The appellant's 
claim for entitlement to accrued benefits held in a PFOP 
account must be denied as a matter of law.  Sabonis v. Brown, 
supra.


ORDER

Entitlement to accrued compensation benefits withheld in a 
PFOP account is denied.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


